


Private and confidential


[rollsroyce1a01.jpg]
Rolls-Royce plc
PO Box 31, Derby DE24 8BJ, England
Telephone: +44 (0) 1332 242424
Fax: +44 (0) 01332 249936
www.rolls-royce.com

Hawaiian Airlines, Inc.
3375 Koapaka Street
Suite G350
Honolulu, Hawaii 96819
USA
December 20, 2013
Dear Sirs,
AMENDMENT NUMBER SIX ("AMENDMENT 6") TO THE GENERAL TERMS AGREEMENT REFERENCE
DEG 5327 BETWEEN ROLLS-ROYCE PLC, ROLLS-ROYCE TOTAL CARE SERVICES LIMITED
("ROLLS-ROYCE") AND HAWAIIAN AIRLINES, INC. ("HAWAIIAN"), DATED OCTOBER 27, 2008
AS AMENDED (THE "AGREEMENT")
BACKGROUND:
(A)
The Parties entered into the Agreement.

(B)
The Parties wish to amend certain terms of the Agreement that relate to
Hawaiian's sale and lease-back of spare Engines; such amended terms shall apply
from the date of this Amendment 6.

(C)
This Amendment 6 sets out the provisions agreed by the Parties in relation to
the above.

AGREED TERMS:
1.
INTERPRETATION

In this Amendment 6 capitalised terms that are not otherwise defined have the
same meaning as given to them in the Agreement.
2.
REPRESENTATIONS AND WARRANTIES

2.1
General

Each Party makes the following representations and warranties to the other:
(a)
it is a corporation duly incorporated and validly existing under the laws of its
jurisdiction of incorporation and, if relevant under such laws, in good
standing;

(b)
it has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, this Amendment
6 and the transactions contemplated by it;


Page 1 of 4
Rolls-Royce plc Registered office: 65 Buckingham Gate, London SW1E 6AT.
Company number: 1003142. Registered in England        Amdt 6 to DEG5327


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------

Private and confidential

(c)
the entry into and performance by it of, and the transactions contemplated by,
this Amendment 6 do not and will not conflict with:

(i)
any law applicable to it;

(ii)
its constitutional documents; or

(iii)
any agreement or instrument binding upon it or any of its assets;

(d)
the obligations expressed to be assumed by it in this Amendment 6 are legal,
valid and binding obligations enforceable in accordance with their terms (except
as enforceability may be limited by bankruptcy, insolvency, reorganisation or
other laws of general application affecting the enforcement of creditors'
rights);

(e)
its payment obligations under this Amendment 6 rank at least equally with all
its other present and future unsecured and unsubordinated payment obligations
except for obligations preferred on a mandatory basis by Law applying to
companies generally.

2.2
Survival

Each of the representations and warranties survive the execution of this
Amendment 6.
3.    AMENDMENTS TO THE AGREEMENT
3.1
The Definition of "Engine" in Clause 1 (Definitions) of the Agreement is hereby
deleted in its entirety and replaced with the following:

"Engine" means the [**] Rolls-Royce Trent 772B turbofan engines, as described in
Clause A.2.1.3 of the Specification, acquired by Hawaiian in support of the
Aircraft and delivered either to Hawaiian installed on Aircraft or as spare
Engines pursuant to Exhibit E-1, including, without limitation, any spare Engine
that becomes subject to a sale and lease-back arrangement between Hawaiian and a
lessor.
3.2    The following definition is hereby added into the Agreement under Clause
1 (Definitions):
"Leased Asset" means any Engine delivered on a Leased Aircraft, or any spare
Engine that becomes subject to a sale and lease-back arrangement between
Hawaiian and a lessor.
3.3
Clause 11 (Intellectual Property Rights) of the Agreement is hereby amended by
adding the following language as a new paragraph at the end of Clause 11.5:

"Notwithstanding the foregoing, to the extent that any spare Engine has become
subject to a sale and lease-back arrangement between Hawaiian and a lessor, then
Hawaiian shall continue to enjoy the indemnities and other benefits of this
Clause 11 with respect to such Engine."
3.4
Clause 12 (Grant of Warranties and Limitations of Liability) of the Agreement is
hereby amended by adding the following language as a new paragraph at the end of
Clause 12.1:

"Notwithstanding the foregoing, to the extent that any spare Engine has become
subject to a sale and lease-back arrangement between Hawaiian and a lessor, then
Hawaiian shall continue to enjoy the

Page 2 of 4
Rolls-Royce plc Registered office: 65 Buckingham Gate, London SW1E 6AT.
Company number: 1003142. Registered in England        Amdt 6 to DEG5327


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------

Private and confidential

Warranties, Guarantees and other benefits of this Clause 12 with respect to such
Engine while it is being operated in Hawaiian's fleet."
3.5
Clause 14.4 (Assignment) of the Agreement is hereby amended by adding (a)
"(other than a spare Engine that has become subject to a sale and lease-back
arrangement between Hawaiian and a lessor)" immediately after the words "or an
Engine" in the first line of the second paragraph of such Clause 14.4 and (b)
the following language after the end of the last sentence of such second
paragraph:

"In the case of a spare Engine that has become subject to a sale and lease-back
arrangement between Hawaiian and a lessor, Hawaiian's rights and obligations
remaining at the time of entry into such sale and lease-back transaction under
Clauses 11 and 12 and Exhibit C to this Agreement with respect to the effected
products shall inure to the benefit of Hawaiian unless Hawaiian has agreed in
writing with Rolls-Royce to a contrary arrangement."
3.6
Clause 1.2 of Exhibit B to the Agreement is hereby deleted in its entirety and
replaced with the following:

"[**]"
3.7
Exhibit E-1 Schedule 1 to the Agreement is hereby amended by deleting the last
paragraph thereof in its entirety and replacing it with the following:

"[**]"
3.8
All references to "Leased Aircraft" in the second paragraph of Clause 1 and
Clause 2.1 of Exhibit G are hereby deleted and replaced with "Leased Assets".

The references to "the Engines on such Aircraft" in the second paragraph of
Clause 1 and the fourth paragraph of Clause 2.1 of Exhibit G are hereby deleted
and replaced with "such Leased Assets".
3.9
Clause 11.6 of Exhibit G to the Agreement is hereby deleted in its entirety and
replaced with the following:

"[**]"
3.10
It is the intent of Hawaiian and Rolls-Royce that Hawaiian's subjecting of any
spare Engine to a sale and lease-back transaction between Hawaiian and a lessor
will not modify Hawaiian's rights and obligations under the Agreement (or any
other agreement entered into in connection therewith) with respect to such spare
Engine and such spare Engine shall (except as provided in the provisions related
to Leased Assets) continue to constitute an Engine for all purposes of the
Agreement, entitled to the benefits thereof (including, without limitation, the
Warranties, the Guarantees and TotalCare) and the terms of the Agreement (and
each other agreement entered into in connection therewith) shall be read and
interpreted in accordance with the foregoing.

4.
ASSIGNMENT

The terms and conditions of this Amendment 6 are personal to Hawaiian and may
not, under any circumstances, be assigned, novated or otherwise transferred to
any third party, except as provided in the third paragraph of Clause 14.4 of the
Agreement. Any purported assignment, novation or other transfer of the terms and
conditions of this Amendment 6 shall be void.

Page 3 of 4
Rolls-Royce plc Registered office: 65 Buckingham Gate, London SW1E 6AT.
Company number: 1003142. Registered in England        Amdt 6 to DEG5327


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------

Private and confidential

5.
GENERAL

All rights, obligations and liabilities under this Amendment 6 shall be subject
to and in accordance with the provisions of the Agreement and, except as
specifically amended herein, the provisions of the Agreement shall remain in
full force and effect and this Amendment 6 is made without prejudice to either
of the Parties' existing rights (unless expressly stated in this Amendment 6)
set forth or arising under the Agreement. In the event of any conflict between
the terms of this Amendment 6 and the Agreement, the terms of this Amendment 6
shall prevail.
For the avoidance of doubt, any default by Hawaiian under this Amendment 6 shall
be considered a default under the Agreement.
6.
CONFIDENTIALITY

The provisions of this Amendment 6 are confidential in accordance with Clause 10
of the Agreement, and shall not (except as provided in Clauses 10.7 and 14.12 of
the Agreement) be disclosed to any third party without the prior written consent
of the other party.
7.
INTEGRATION

This Amendment 6 constitutes a "writing" within the meaning of Clause 14.5 of
the Agreement, embodies the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written negotiations, agreements and understandings of the parties
with respect to the subject matter hereof.
8.
INCORPORATION BY REFERENCE

The terms and provisions of Clauses 14.3, 14.5, 14.6, 14.7, 14.8, 14.9 and 14.13
of the Agreement are hereby incorporated by reference, as though fully set forth
herein.
Signed for and on behalf of:        Signed for and on behalf of:
HAWAIIAN AIRLINES, INC.        ROLLS-ROYCE PLC
By:     /s/Scott Topping        By:     /s/ Carl Brazier    
Printed Scott Topping        Printed Carl Brazier    
Title: EVP, CFO & Treasurer        Title: Commercial Manager    
Signed for and on behalf of:        Signed for and on behalf of:
HAWAIIAN AIRLINES, INC.        ROLLS-ROYCE TOTALCARE SERVICES
LIMITED
By:             By:     /s/ J. Shannahan    
Printed         Printed J. Shannahan    
Title:         Title: Director    

Page 4 of 4
Rolls-Royce plc Registered office: 65 Buckingham Gate, London SW1E 6AT.
Company number: 1003142. Registered in England        Amdt 6 to DEG5327


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential